Citation Nr: 0804533	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for a left shoulder disability.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.   
 
4.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1983 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision, 
which, in pertinent part, granted service connection and a 10 
percent rating for a right shoulder disability, a left 
shoulder disability, a right knee disability, and a left knee 
disability, effective April 1, 2003.  

The March 2003 RO decision also addressed other matters.  The 
veteran was notified of this decision by way of a May 2003 
letter.   In April 2004, the veteran returned a notice of 
disagreement addressing numerous matters.  The RO issued a 
responsive statement of the case in February 2005.  On his 
April 2005 VA Form 9, the veteran confined his appeal to the 
issues stated above.  The record does not reflect that a 
timely substantive appeal has been submitted as to any other 
matters, thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the requirements of VA's duty to notify 
and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify the veteran of what information or evidence is 
necessary to substantiate his claims; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claim(s).  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), that for a claim for increased 
compensation, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with VCAA notice letters in November 2002 and July 
2004.  A March 2006 letter advised the veteran of how 
disability evaluations and effective dates are assigned, and 
of the type of evidence which impacts those decisions.  These 
notice letters did not specifically notify the veteran that 
he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate claims for an initial rating 
higher than 10 percent for a right 
shoulder disability; an initial rating 
higher than 10 percent for a left 
shoulder disability; an initial rating 
higher than 10 percent for a right knee 
disability; and an initial rating higher 
than 10 percent for a left knee 
disability, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable 
criteria needed for increased (higher) 
ratings under the applicable Diagnostic 
Codes for rating the service-connected 
disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Thereafter, readjudicate the claims 
for entitlement to an initial higher 
rating than 10 percent for a right 
shoulder disability; entitlement to an 
initial rating higher than 10 percent for 
a left shoulder disability; entitlement to 
an initial rating higher than 10 percent 
for a right knee disability; and 
entitlement to an initial rating higher 
than 10 percent for a left knee 
disability.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

